Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ amendment filed January 4, 2021 is acknowledged. Claims 3-4, 7, 9, 11-12, 14, 16, 19-23 and 26-40 amended. Now, Claims 1-40 are pending.

2.	Claim objection(s) in the previous Office Action (Paper No. 20200930) is/are removed.

3.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20200930) is/are removed.

4.	Claim rejection(s) under 35 USC 102 and 103 in the previous Office Action (Paper No. 20200930) is/are removed.

5.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

Claim Rejections - 35 USC § 112
6.	Claims 4, 7, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 4 (line 4), should “divinyl benzene,” be -- divinyl benzene and --?
	Claims 7 (line 3) and 9 (line 3) recite the limitation "said groups".  There is insufficient antecedent basis for this limitation in the claim.  

7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 7, 9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the 
	In Claims 7 (last line) and 9 (last line), Examiner is not able to find the basis for “an oxygen atom”.

9.	Claims 4, 7, 9 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and/or the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claims is set forth in paragraph 10 below. 

Allowable Subject Matter
10.	Claims 1-3, 5-6, 8, 10-11 and 13-40 are allowed.
	Ito (US 2012 0190771) discloses a rubber obtained by the anionic polymerization of a monomer mixture comprising a conjugated diene compound (e.g., 1,3-butadiene, isoprene, etc.), optionally a vinylaromatic monomer (e.g., styrene, etc.) and a silicon-containing vinyl compound represented by formula (2) in the presence of an initiator represented by formula (1), where M is an alkali metal atom. ([0009], [0027]-[0028], [0031]-[0032], [0048]-[0051] and [0072]) ). ([0120]) Ito does not teach or fairly suggest the presently claimed method where the functionalizing lithium initiator is obtained by reacting an organolithium compound, a secondary amine and a diene-containing compound. 

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




klp
March 1, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765